Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-19 are pending in this application.
	The amendment dated 12/22/20 has been entered and carefully considered.  The examiner appreciates the amendment to the title.  In view of said amendment, the objection to the title has been withdrawn.  In addition, in view of the arguments presented on p.8, the previous art rejection has been withdrawn in favor of a new art rejection.  The examiner regrets the inconvenience.
	Claims 1-10, 19 are withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (2015/0170977) alone or when taken in view of Gaff et al. (2014/0154819) and Singh et al. (2011/0092072).
Singh discloses a plasma processing apparatus (title) for use to process semiconductor substrates by CVD and ALD (0002).  The apparatus has a substrate support assembly 400 including a cooling plate 405 which can support a thermal insulator 404 and a dielectric layer 420 having heaters 408 embedded therein (0048).  Specifically, the heaters can be resistive heaters which form a plurality of heater zones such as concentric annular heater zones, radial hater zone, or a combination of radial and annular heater zones (0048).  Each heater is individually powered and/or each group of heaters is independently powered (0048).  It appears that the heater zone T1 are outside the outside edge of the electrode 124 for the substrate (Figure 3).  However, Singh fails to specifically teach a central zone, a middle zone, and an outer zone.
	Singh specifically teaches the use of a plurality of heater zones such as concentric annular heater zones, radial heater zone, or a combination of radial and annular heater zones (0048).  One skilled in the art would realize that a plurality could read on 3 and thus meets the limitation of the claims.  Hence, it would have been obvious to use 3 zones in Singh with the expectation of success because it teaches a plurality of heater zones.
	Regardless, Gaff teaches a primary heating plate 206 which can include a central heater and three concentric heaters surrounding the central heater (0051).  It would have been obvious to utilize 3 zones in Singh with the expectation of success because Gaff specifically teaches the use of 3 concentric heaters surrounding a central heater.
	In addition, the reference fails to teach an outer edge zone which extends radially outside of an outer edge of a substrate to be processed on the substrate support.  Singh’072 teaches a heating 

Regarding claim 12, Singh teaches ALD (0002).
Regarding claim 13, Gaff teaches 3 zones (0051), which reads on the claimed limitation of outer edge zones.
Regarding claim 17, Singh teaches a stepped portion (Figure 3).
Regarding claim 18, Singh teaches contact on an outer edge (Figure 1) and appears to be in minimal contact (0035-0036 and Figure 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (2015/0170977) alone or when taken in view of Gaff et al. (2014/0154819) and Singh et al. (2011/0092072) and further in view of Pease et al. (2013/0220989).  The combination of Singh/Gaff/Singh’072 fails to teach azimuthal segments.
Pease teaches a multiplexed heater array for semiconductor processing (title) in which a temperature profile during processing can be shaped radially and azimuthally in the heater zones (0015).  It would have been obvious to use azimuthal segments in the combination with the expectation of success because Pease teaches the conventionality of using azimuthal heater zones.

Allowable Subject Matter
s 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant argues that the references fail to teach an outer edge zone which extends radially outside of an outer edge of a substrate to be processed on the substrate support (p.8).
	The examiner agrees and notes the new grounds of rejection.



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        02/23/2021